Citation Nr: 0919344	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-26 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chest pain (also claimed as coronary 
artery disease) has been received.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to April 
1974, from June 1990 to September 1990, from April 1991 to 
September 1991 and from September 1991 to June 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in part, declined 
to  reopen the previously denied claim for service connection 
for chest pain (also claimed as coronary artery disease) on 
the basis that new and material evidence had not been 
received and continued a 10 percent disability rating for a 
service-connected hypertension. 

In January 2009, the Veteran and his spouse testified before 
the undersigned at the Philadelphia RO; a transcript of that 
hearing is of record.  

At his January 2009 hearing, the Veteran raised the issue of 
service connection for headaches due to his hypertension.  
This issue is referred to the RO for initial adjudication. 


FINDINGS OF FACT

1.  In a June 1999 rating decision, the RO denied service 
connection for chest pain (also claimed as coronary artery 
disease); although notified of the denial in a June 1999 
letter, the Veteran did not initiate an appeal.

2.  No new evidence associated with the claims file since the 
June 1999 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chest pain (also claimed as coronary 
artery disease), or raises a reasonable possibility of 
substantiating that claim. 

3.  The Veteran has not been shown to have predominant 
diastolic blood pressure readings of 110 or more or 
predominant systolic readings of 200.


CONCLUSIONS OF LAW

1.  The June 1999 RO decision denying service connection for 
chest pain is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's June 1999 denial is 
not new and material, the criteria for reopening the claim 
for service connection for chest pain (also claimed as 
coronary artery disease), are not met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 

3.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Pertinent to the request to reopen, an October 2006 pre-
rating letter provided the Veteran with notice that in order 
to reopen his previously denied claim for service connection 
for chest pain (also claimed as coronary artery disease), VA 
had to receive new and material evidence, and this letter 
further defined what constituted new and material evidence 
specific to the reasons his claim was previously denied.  In 
this regard, the October 2006 letter advised the Veteran that 
his claim was previously denied because there was no evidence 
showing the Veteran's chest pain beginning in service or 
being aggravated by service.  He was also provided notice 
with the requirements for establishing the underlying claim 
for service connection, and advised him what information and 
evidence must be submitted by the Veteran and what 
information and evidence would be obtained by VA.  The 
December 2006 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, this letter meets Pelegrini and Kent content of notice 
requirements, as well as the VCAA's timing of notice 
requirements.  

Regarding the Veteran's claim for an increased rating in 
excess of 10 percent for hypertension, in rating cases, a 
claimant must be provided with information pertaining to 
assignment of disability ratings (to include the rating 
criteria for all higher ratings for a disability), as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

More recently, the United States Court of Appeals for 
Veterans Claims held that, in rating cases, VA must notify 
the claimant that, to substantiate a claim for an increased 
rating: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

The October 2006 letter provided notice to the Veteran 
regarding what information and evidence was needed to 
substantiate a claim for increased ratings, as well as what 
information and evidence must be submitted by the Veteran, 
and what information and evidence would be obtained by VA.  
The October 2006 letter also notified the Veteran that he 
could send VA information that pertained to his claims and 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The October 2006 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.

The Board also points out that the October 2006 notice letter 
also appears to meet the Vasquez-Flores requirements.  
However, to whatever extent this letter does not fully comply 
with the VCAA's notification requirements as explained in 
that decision, the Veteran is not shown to be prejudiced by 
any such error or omission.  Indeed, the Veteran's January 
2009 hearing testimony includes his argument that he is 
entitled to a higher rating for his disability because the 
symptoms of this disability are more severe than indicated by 
the current 10 percent rating.  Consequently, any error or 
omission in this regard was "cured by actual knowledge on the 
part of the claimant."  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the claims for increased ratings.  Pertinent 
objective evidence associated with the claims file includes 
post-service VA outpatient treatment (VAOPT) records, private 
records and reports of November 2006 and February 2008 VA 
examinations.  Also of record and considered in connection 
with the appeal are various written statements provided by 
the Veteran and his representative on his behalf.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


I.  Whether new and material evidence to reopen a claim for 
service connection for chest pain (also claimed as coronary 
artery disease) has been received.

The June 1999 RO decision denied service connection for chest 
pain (also claimed as coronary artery disease) on the basis 
that the Veteran's claim was not well grounded as there was 
no evidence that the Veteran a permanent residua or chronic 
disability was related to service or caused by a service 
connected disability. 

Although notified of the June 1999 denial that same month, 
the Veteran did not initiate an appeal.  Hence, that decision 
is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

The Board notes parenthetically that the provisions of the 
VCAA provided for readjudication of claims that were finally 
denied as not well grounded between July 14, 1999 and 
November 9, 2000, without the need for new and material 
evidence.  Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.  

The Veteran's request to reopen the claim was received in 
July 2006.  Because the request to reopen was received more 
than two years after the effective date of the Veterans 
Claims Assistance Act of 2000, the claim is not subject to 
readjudication without regard to the prior decision.  Pub. L. 
106-475, § 7, Nov. 9, 2000, 114 Stat. 2099. 

Accordingly, the Veteran is required to submit new and 
material evidence to reopen the claim for service connection 
for chest pain (also claimed as coronary artery disease). 38 
U.S.C.A. § 5108.

As noted above, the Veteran filed a claim to reopen 
entitlement to service connection in July 2006.

For applications to reopen received after August 21, 2001, 
new evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Evidence of record at the time of the June 1999 rating 
decision included findings from the Community Hospital of 
Lancaster.  A November 1995 chest X-ray demonstrated no acute 
cardiopulmonary findings.  A January 1996 treatment report 
diagnosed the Veteran with chest pain.

Evidence received since the June 1999 decision includes 
numerous medical records from the Lebanon, Pennsylvania VA 
Medical Center (VAMC) and the reports of a November 2006 and 
February 2008 VA examinations.  However, theses records 
reflect no finding, or diagnosis of coronary heart disease.  

An April 2007 chest X-ray demonstrated an elevated left 
hemidiaphram but clinically his chest was clear.  The 
November 2006 VA examiner indicated that the Veteran had 
normal cardiac size, normal cardiac sounds, no murmurs and no 
complications of sclerotic disease.  In a May 2007 treatment 
note, a cardiologist at the VAMC concluded that the Veteran's 
cardiac examination was completely normal while a July 2007 
EKG was unremarkable.  The February 2008 VA examiner noted 
that the Veteran's heart showed a normal rate and rhythm with 
no murmurs, rubs or gallops.  While this evidence can be 
considered "new," in that it was not before the RO in June 
1999, it is not "material."  That is, the evidence does not 
show that the Veteran has a current heart disability-the 
basis for the prior denial of the claim.  While the Veteran 
has a diagnosis of chest pain, pain without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  
Thus, the new evidence does not relate to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim.

As for lay assertions advanced by the Veteran, and by his 
representative, on his behalf, the Board notes that matters 
of diagnosis and etiology are within the province of trained 
medical professionals (see Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994)), and that neither is shown to be other than a 
layperson without appropriate medical training and expertise 
to competently render a probative opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Therefore, where, as here, resolution of 
the appeal turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
chest pain (also claimed as coronary artery disease) are not 
met, and the June 1999 RO denial of this claim remains final.  
See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156 (2008).  As the Veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 

II.  Entitlement to a rating in excess of 10 percent for 
hypertension.

The Veteran claims that the severity of his service-connected 
hypertension disability warrants a higher disability rating.

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code, the higher rating is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.

The veteran's history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).  The 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

The Veteran's hypertension disability in this case was rated 
10 percent disabling under Diagnostic Code 7101.  The Veteran 
filed a claim for an increased rating in July 2006.   

Under Diagnostic Code 7101, a 10 percent rating is assigned 
when diastolic pressure is predominantly 100 or more; 
systolic pressure is predominantly 160 or more; or there is a 
history of diastolic pressure predominantly 100 or more and 
continuous medication is required for control.  A 20 percent 
evaluation is prescribed when diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. § 
4.104, Diagnostic Code 7101 (2008). 

The Veteran underwent a VA examination in November 2006.  His 
hypertension was currently treated with Lisinopril, Losartan, 
Furosemide, Felodipine, Atenolol and Clonidine.  The Veteran 
reported that his hypertension caused him headaches and some 
problems with vision.  He did not have any atherosclerotic 
complications of hypertension.  Blood pressure readings at 
that time were 143/86, 140/83, and 139/80.  The diagnosis was 
progressive hypertension currently controlled with five 
medications.

A January 2007 VAMC treatment note indicated a blood pressure 
reading of 156/94.

A February 2007 VAMC treatment note indicated a blood 
pressure reading of 134/72.

An October 2007 VAMC treatment note indicated a blood 
pressure reading of 145/90.

During a February 2008 VA examination, his blood pressure 
readings were 186/97, 174/91 and 173/88.  The diagnosis was 
hypertension.

The foregoing blood pressure readings show that the Veteran 
does not have diastolic blood pressure that is predominantly 
110 or more, or systolic blood pressure that is predominantly 
200 or more as contemplated by a higher disability 
evaluation.  The regulations do not provide that the 
requirement of medication for treatment of hypertension 
warrants an increased evaluation.  Therefore, a rating in 
excess of 10 percent for the Veteran's hypertension is not 
warranted. 

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that it presents such an unusual or exceptional disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of regular schedular 
standards.

Marked interference with employment, beyond that contemplated 
by the schedular rating, has not been shown or claimed.  
Further, the record does not reflect recent hospitalization 
for his hypertension.  Referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for chest 
pain (also claimed as coronary artery disease) is denied. 

Entitlement to a rating in excess of 10 percent for 
hypertension is denied.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


